Citation Nr: 0218654	
Decision Date: 12/23/02    Archive Date: 12/28/02

DOCKET NO.  99-12 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from August 4, 1997 to 
August 22, 1997.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied service connection for diabetes 
mellitus.


FINDINGS OF FACT

1.  The veteran's diabetes mellitus clearly and 
unmistakably had its onset prior to his period of active 
service.

2.  The veteran's disability due to diabetes mellitus did 
not permanently increase in severity during his period of 
active service.


CONCLUSION OF LAW

The veteran's diabetes mellitus was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, and 5126 (West Supp. 2002); 38 C.F.R. 
§ 3.102, 3.156, 3.159, and 3.326 (2002).  The VCAA and its 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, including obtaining medical examinations or 
opinions if necessary.  VA is not required to provide 
assistance to a claimant, however, if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  See id.

The VCAA and its implementing regulations also require VA 
to notify the claimant and the claimant's representative, 
if any, of any information, and any medical or lay 
evidence, that was not previously provided to VA, and is 
necessary to substantiate the claim.  As part of that 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See id.  The United States Court of Appeals 
for Veterans Claims (Court) has emphasized VA's duty to 
inform the claimant as to what evidence is needed and who 
is to obtain it.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate 
his claim.  The veteran's claims file contains his service 
medical records, VA medical records, and an October 2001 
examination with an opinion regarding the date of onset of 
his diabetes mellitus.  In October 2000, the Board 
remanded the case for the development of additional 
evidence relevant to the veteran's claim.  The RO 
completed the development actions requested by the Board.  
In September 2002, the veteran had a hearing at the RO 
before the undersigned Board Member.  The veteran has 
indicated that he did not receive any medical treatment 
prior to service.  He has indicated that he has not seen 
any doctor who has suggested that his diabetes had its 
onset during his service, or that it worsened during 
service.  He has not reported the existence of any 
relevant evidence that is not associated with the claims 
file.

The record also shows that the veteran has received the 
notice required by the new law and regulations.  VA 
provided the veteran and his representative with the 
October 1998 rating decision, an April 1999 statement of 
the case (SOC), supplemental statements of the case 
(SSOCs) dated in September 1999 and November 2001, and the 
October 2000 Board remand.  These documents together 
relate the law and regulations that govern the veteran's 
claim.  These documents list the evidence considered and 
the reasons for the determinations made regarding that 
claim.  In the Board remand, the Board hearing, and 
letters from the RO to the veteran dated in January 2001 
and July 2001, VA has informed the veteran and his 
representative of the evidence needed to substantiate his 
claim, and the respective responsibilities of the veteran 
and VA in obtaining such evidence.

II.  Service Connection for Diabetes Mellitus

The veteran claims that his diabetes mellitus is service-
connected.  He contends that the disease began during his 
military service.  Service connection may be established 
for a disability resulting from disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  When there is an approximate balance 
of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 2002).

The veteran had less than three weeks of active service.  
His diabetes was diagnosed shortly after he began active 
service.  After the diabetes was found, he was separated 
from service.  A central issue in this case is whether the 
diabetes began during service.

VA statute and regulations provide that a veteran will be 
considered to have been in sound condition when examined 
and accepted for service, except as to disorders noted at 
entrance into service, or when clear and unmistakable 
evidence demonstrates that the disability existed prior to 
service.  Only such conditions as are recorded in 
examination reports are to be considered as noted.  
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) 
(2002).

The veteran had a service enlistment medical examination 
in February 1997.  At that time, no diseases were found, 
and a urinalysis sugar test was negative.  There is no 
report of any other examination prior to entering active 
duty on August 4, 1997.  Testing performed on August 8, 
1997, revealed a critically low serum glucose level.  On 
follow-up on August 13, the veteran indicated that he had 
frequent urination, and that he drank three canteens of 
water per day.  Testing on August 14 showed high serum 
glucose.  Additional testing followed, and on August 21 a 
physician diagnosed diabetes mellitus, non-insulin 
dependent.  The veteran was started on insulin.  Post-
service medical records reflect that the veteran has 
continued on insulin therapy for his diabetes, and those 
records show his diagnosis as insulin dependent diabetes 
mellitus.

As diabetes mellitus was not noted in the entrance 
examination, the veteran is presumed to have been free of 
that disease when he entered service.  That presumption of 
sound condition may be rebutted, however, by clear and 
unmistakable evidence that the veteran's diabetes existed 
prior to service.

The October 2000 Board remand included instructions to ask 
the veteran to identify the sources of his medical 
treatment prior to service, and to obtain records of that 
treatment.  In January 2001, the veteran wrote that he had 
never been treated for any illnesses before he went into 
service.

The Board also called for a VA examination for the purpose 
of determining the date of onset of the veteran's 
diabetes.  In October 2001, a VA physician reviewed the 
veteran's medical records from service and after service, 
and interviewed and examined the veteran.  

The examiner stated that, in the natural course of 
diabetes, clinical symptoms and physical manifestations 
take more than six months to develop.  She noted the 
length of the veteran's service and the laboratory 
findings during service.  She expressed the opinion, based 
on the function of pancreatic cells in Type I diabetes, 
that the veteran had been using exogenous insulin, and 
that this along with an increase in exercise had caused 
the hypoglycemic reaction that he had during service.  The 
examiner concluded, "There is clear and unmistakable 
evidence that diabetes existed prior to service."  She 
noted that another VA physician in the diabetes clinic had 
reviewed the medical records, and had agreed that the 
evidence showed that the veteran's diabetes was present 
prior to active duty.

In his September 2002 travel board hearing, the veteran 
reported that his diabetes was diagnosed in service after 
he went to sick call because he was not feeling well, and 
had sweating, a dry mouth, and vomiting.  He reported that 
he had not experienced such symptoms prior to active duty.  
In response to a question, he indicated that no doctor, 
except the VA doctor who had examined him in 2001, had 
expressed an opinion about when his diabetes had begun.

The opinion of the VA examiner is based on the evidence, 
and includes explanation of the conclusions based on the 
medical evidence.  That opinion, with the reported 
concurrence by another physician, constitutes clear and 
unmistakable evidence that the veteran's diabetes mellitus 
had its onset prior to his active service.  That evidence 
rebuts the presumption that the veteran was free of 
diabetes when he entered service.  The Board concludes 
that the veteran's diabetes began prior to service, and 
was not incurred during service.

Although the diabetes was incurred prior to service, 
service connection can still be established for any 
aggravation of the disease during the veteran's service.  
A preexisting disease is presumed to have been aggravated 
by active service where there is an increase in disability 
during service, unless there is a specific finding that 
the increase in disability is due to the natural progress 
of the disease.  38 C.F.R. § 3.306 (2002).  The Board's 
request on remand for an examination included a request 
for an opinion as to whether the veteran's diabetes had 
worsened during service.  

In the October 2001 examination report, the examiner 
expressed the opinion that the veteran's military service 
did not worsen his condition.  While the record suggests 
that the veteran had symptomatology during service that 
was not present prior to service, the increased 
symptomatology would not demonstrate aggravation unless it 
was a manifestation of a permanent worsening of diabetes.  
Hunt v. Derwinski, 1 Vet App 292 (1991).  

The examiner has attributed the inservice symptomatology 
to the use of exogenous insulin do to exercise during 
basic training.  The record does not show that this 
symptomatology continued after the veteran ceased vigorous 
exercise.  Therefore, the record does not show a permanent 
worsening of the pre-existing diabetes.

No medical professional has expressed the opinion that the 
veteran's disability due to diabetes increased during his 
short period of service.  The Board concludes that the 
preponderance of the evidence indicates that the 
disability did not increase during service.  Therefore, 
service connection based on aggravation is not warranted.


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

